NOTICE OF ALLOWABILITY

Election/Restrictions
Claim 1 is allowable. Claims 12-14 and 22-28, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II and species of figures 7 and 10, as set forth in the Office action mailed on 09/02/21, is hereby withdrawn and claims 12-14 and 22-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Meschner on 06/14/22.

The application has been amended as follows: 

Claim 14 line 2 “the at least one hydraulic operable” has been changed to --the at least one hydraulic cylinder operable--
Claim 22 (9th and 8th line from the bottom) “lifting the trolley between the the spaced” has been changed to --lifting the trolley between the spaced--
Claim 22 (5th and 4th line from the bottom) “and coupled to the table and the table in the engaged” has been changed to --and coupled to the table in the engaged--
Claim 25 lines 1-2 “wherein lifting the the trolley between” has been changed to --wherein lifting the trolley between--
Claim 28 lines 3-4 “includes tilting the the table” has been changed to --includes tilting the table--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by each of claims 1, 10, 12, 15, 22, and 26.  Specifically, these claims each require a strand-lifted platform member with a table thereon, the table (or turntable/ tilt table) at the top of a frame for supporting the trolley, and actuatable between two positions: (1) an engaged position, where the table orients the trolley to span the spaced-apart girders so that the platform member and the trolley can be lowered together to engage the trolley with the spaced-apart girders and can be raised together to lift the trolley off of the spaced-apart girders, and (2) a transfer position, where the table orients the trolley to fit between the spaced-apart girders so that the platform member and the trolley can be raised or lowered together between the spaced-apart girders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                          

/SANG K KIM/           Primary Examiner, Art Unit 3654